Order, Supreme Court, New York County (Bernard J. Fried, J.), entered January 10, 2007, which granted defendants’ cross motion to dismiss the complaint, unanimously affirmed, with costs.
Even if there were an escrow agreement, plaintiffs allegation that it was the intended beneficiary of such agreement was conclusory (see e.g. Peabody v Northgate Ford, Inc., 16 AD3d 879, 881 [2005]; Sterritt v Heins Equip. Co., 114 AD2d 616 [1985]). The complaint thus failed to state a cause of action against either the alleged escrow agent, who flatly denied ever holding funds in escrow, or the attorney who represented one of the parties at the closing.
We decline to impose sanctions against plaintiff. Concur— Lippman, EJ., Tom, Buckley and Moskowitz, JJ.